- Ease 1S 64478-UA Dockimdn i Filet 0/73/16 Pays 4 of 6
Fem he Sou thers DISTRer gf New York

TRULINCS 92147054 - HOEY, THOMAS JR - Unit: BRO-H-C

we mm we om eee ms om meme moe oe) mae 0k meme meme eft memmmtne meen ae eee rave ammo

FROM: 92147054
TO: Bretherick, Alison; Hoey, Marie; Hoey, Thomas; Hoey, Wendy; Hoey, Yolanda; Litagation, Merriett; Omansky, Larry
SUBJECT: 1983 claim # 1

DATE: 05/09/2019 10:09:23 AM

COON CdSe HE

cy 4470

1. Plaintiff is a citizen of the United States of America and a resident of New York County, State of New York.

2. Defendant County of New York is a municipal corporation existing under and by virtue of the laws of the State of New York.
3. Defendant New York Police Department (NYPD), County Police Department is a duly constituted municipal police agencey
that was created by and functions under the control of the City of New York, County of New York.

4. Defendant Cyrus R. Vance Jr., District Attorney for New York City. New York County is the lawyer heading the Manhattan
District Attorney's Office at One Hogan Place, New York, New York, 10013.

5. Defendant Lawrence Hale Newman, assistant district attorney, is the supervising lawyer for the Manhattan District Attorney's
Office at trial.

6. Defendant Laura Millendorf, assistant district attorney, is the lawyer for the Manhattan District Attorney's Office at trial.

7. Defendant Sargeant Colleen Walsh, Shield / 884, 19th Precinct, is the law enforcement officer in charge of the investigation,
and arrest in this matter.

8. Defendant Kamal Williams Shield / 18685, Brooklyn Narcotics North, is the arresting officer in this matter.

9. Defendant Officer Conley is the arresting officer in this matter.

10. Defendant Joseph Wojceichowicz Shield / 28609, 19th Precinct, is the investigating officer in this matter.

11. Defendant Robin Roberts, living at 354 east 91st street, Manhattan, New York, is a government witness for the Manhattan
District Attorney's Office in this matter.

12. Defendant Audrey S. Moore, Esq. is the Bureau Chief at the Manhattan District Attorney's Office, 80 Centre Street, NY, NY,
10013 that investigated this matter.

13. Defendant Daniel! Alonso, is the Chief at the Manhattan District Attorney's Office in charge of this matter, One Hogan PLace,
NY NY 10013. ;

14. John Does and Jane Roes # 1 through 40 are citizens of the United States.

Complaint
PLaintiff alleges,
Parties

 

JURISDICTION
15. This action arises under the United States Constitution, particularly under the provisions of the Fourth, Fifth, Sixth, and
Fourteenth Amendments to the United States Constitution and under the federal law, particularly 42 U.S.C. 1983.

16. This Court has subject matter jurisdiction under 28 U.S.C. 1331, 1343.

CLAIM FOR RELIEF
17. Defendants, County of New York,, and the New York City Police Department, acting through its agents and employees,
Sargeant Colleen Walsh, Shield # 884, and Officer Kamal Williams Sheild # 18685, and Officer Conley, and Officer Joseph
Wojceichowicz, Sheild # 28609, and all other named defendants, under the color of law and with the apparent authority of the
New York City Police Department (NYPD), violated the plaintiff's Fourth, Fifth, Sixth, and Fourteenth Amendment rights under
the United States Constitution, in violation of 42 U.S.C. 1983.
48. The acts of the defendant that constitute deprivation of the plaintiff's civil rights and are the basis of the claims in this action
include:
a. Denial of the Fourth and Fourteenth Amendment rights:
i. By Unlawfully and wrongfully seizing plaintiff's person without probable cause, causing Thomas James Hoey Jr.'s unlawful
detention and incarceration on serious charges that they should have known were false:
ii. By unlawfully and wrongfully seizing plaintiffs person is clear violation of due process,
b. Denial of Fifth and Fourteenth Amendment rights:
i. By knowingly and willfully submitting false data regarding the incident led to plaintiff's arrest,
ii. By knowingly and willfully, and wrongfully concealing evidence, falsifying evidence and police records, and presenting false
testimony that led to plaintiff's conviction on charges of Misdemeanor assault and Felony Tampering with Physical evidence.
iii. By conspiring to suborn perjured police and witness testimony"
iv. By knowingly and wrongfully concealing, falsifying information that would have assisted plaintiff in Thomas James Hoey Jr.'s
defense against serious criminal charges without a "victim" or true witness of any crime.
c. Denial of plaintiff's Sixth and Fourteenth Amendment rights:
i. By failing to timely disclose "Brady' material, facts that the government witness, Robin Roberts had recanted and denied her
Case 1:19-cv-04470-UA Document 1 Filed 05/13/19 Page 2 of 6

TRULINCS 92147054 - HOEY, THOMAS JR - Unit: BRO-H-C

grand jury testimony once she became aware that Alison Bretherick had secretly recorded the fact that she was not convered in
bruises or blood as alleged by Robin Roberts.

The government did in fact present this perjured testimony to plaintiffs grand jury in violation of state and federal law.

ii. By permitting and encouraging known perjured testimony to be produced at the trial by the prosecution.
Case 1:19-cv-04470-UA Document 1 Filed 05/13/19 Page 3 of 6

TRULINCS 92147054 - HOEY, THOMAS JR - Unit: BRO-H-C

em em ee ee Creer

FROM: 92147054

TO: Bretherick, Alison; Hoey, Marie; Hoey, Thomas; Hoey, Wendy; Hoey, Yolanda; Litagation, Merriett; Omansky, Larry
SUBJECT: 1983 claim # 2

DATE: 05/09/2019 12:35:35 PM

The defendant's County of New York and the New York Police Department failed to supervise or properly train nthe defendants
Sargeant Colleen Walsh, Officer Kamal Williams, Officer Conley, Officer Wojceiechowicz, and all other named and unnamed
defendants, and through their lack of proper supervision and training permitted these individuais to commit some or all of the
acts complained of in the preceding paragrapgh.

19. The defendants, County of New York, and the New York Police Department violated Plaintiff's civil rights under the Fifth,
Sixth, and Fourteenth Amendments to the United States Constitution, as follows:

a. IN failing to prevent defendants Sargeant Colleen Walsh, Officer Kamal Williams, Officer Conley, Officer Wojciechowicz, and
all other named and unnamed defendants from performing Police functions after learning that these officers had falsified
evidence, engaged in suborning Robin Roberts to commit perjury by stating that there were bruises and blood on the "victim",
when clearly the "victim's" own video tape proves there were NONE.

b. after P.O. Kamal williams had determined that he did not think he had probable cause, and indeed he testified at trial that he
apologized to the Plaintiff's sister, Yolanda Hoey because his boss made him arrest her brother Thomas James Hoey Jr.,
because he didnt have probable cause.

c. After learing that the Sole witness did NOT witness an assault at all, and was never told by the "victim" that she thomas
james hoey jr. assaulted her in anyway.

d. After learning that Officer Wojceichowicz had harrassed the Victim by stating but not limited to that she was a prostitute, that
she had to cooperate with them, and that he could care less if he were to "come back tomorrow, and find her choppped into a
million pieces." Shockingly, this statement by Wojo was RECORDED by Alison Bretherick, the "victim" in REAL-TIME!

e. IN failing to notify the district attorney that the victim had no bruises as falsly stated in 3 police reports.

f. By Officer Walsh falsly producing/creating a police report AFTER the night in question, and after the Victim produced a vidoe
tape proving there were NO blood or bruises on her face as alleged, Walsh created a false document stating NOW months later
that the victim had "dried blood on the top of her head". IN an attempt top Cure the NOW Glaring HOle in the

Prior police records.

g. In failing to notify Plaintiff's attorney that Sargeant Walsh, Officers Williams, Conley and Wojo, had falsified their case files.
The NYPD, is an agency of the County of New York and functions under the umbrella of the county government. Therefore, the
acts of the police department are, in effect, the acts and policies of the county government.

20. As arresult of the actions of the defendants, plaintiff was indicted under indictment no. 3228-2012, arrested, held overnight
in jail. was requird to post bail, was forced to stand trial from May 2014 to May 2014, was convicted of Misdemeanor assault
and Felony tampering with evidence, and sentenced on February 27th, 2015, was incarcerated for

500 days. The plaintiff won a reversal with prejudice from the Court of Appeals November 1st, 2016.

21. The.charges were finally dropped on May 10th, 2017 by the Manhattan District Attorney's Office.

22. As a result of the acts of the defendants, plaintiff was denied fundamental rights, was deprived of liberty, and was forced to
answer to criminal charges on the most heinous nature without a true victim, or eye witness.

23. IN addition, plaintiff was forced to undergo the mental anguish and strain of these proceedings and to expedn large sums of
money for Thomas Hoey Jr.'s defense and will bear lasting and permanent mental scars from this ordeal.

24. The acts of the defendants was wanton, willful, unlawfull, malicious, and vicious, without regard for the system of justice in
these United States.

JURY DEMAND
25. PLaintiff demands trial by jury on all issues triable by jury in this action.

Prayer
Plaintiff seeks:

A. Declaratory judgment that the acts of the County of New York, the NYPD, and their agents and employees, violated plaintiff's
due process:

B. ,An award of compensatory damages to plaintiff in an amount to be determined by the trier or facts as compansate plaintiff
for his injuries described in this complaint:

C An awarrd of punitive damages in an amount to be determined by the trier of facts as sufficent to punish each defendant
against whom these damages are awaredand sufficient to deter similar conduct in the future by these defendants:

D. An award of reasonable costs and expenses to plaintiff in this action, including attorney's fees pursuant to 42 U.S.C. 1988:
and

E. An Award to plaintiff of all other relief that is justy and proper.
Case 1:19-cv-04470-UA Document 1 Filed 05/13/19 Page 4 of 6

TRULINCS 92147054 - HOEY, THOMAS JR - Unit: BRO-H-C

ew ee ee ENTER

Respectfully $ itted,
Thomas James Hoé ——

Dated-May 9, 2019
Case 1:19-cv-04470-UA Document 1 Filed 05/13/19 Page 5 of 6

TRULINCS 92147054 - HOEY, THOMAS JR - Unit: BRO-H-C

FROM: 92147054

TO:

SUBJECT: Certificate of Service
DATE: 05/09/2019 08:39:36 PM

Certificate of Service

|, Thomas James Hoey Jr., Plaintiff in this action, hereby swear that | served
a true and correct copy of the forgoing instrument to Cyrus R. Vance Jr.,
Manhattan District Attorney, and all other named and unnamed

defendants, at One Hogan Place, New York, N.Y. 10013,

Via First Class U.S. Postage, via the Internal Mail system at MDC Brooklyn,
On this 9th Day #f May, 2019.

 
  
  
         

Thomas ddmes Hoey Jr.
Metropolitan Dention Center
Po Box 329002

Brooklyn, NY 11232
| Lomas Hae V He q Q (49 0354
PN re Po liTa® Ole TBM C ety”
~ |

FS “Asx 32% 062

DSrooklyss, NY, (QR

    

 

    

Ds

L€.2l Mar\

pesefecfapsdpen dd baddbasl El iliballed i iidfbye

 

Case 1:19-cv-04470-UA Document 1 Filed 05/13/19 Page 6 of 6

 
